DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,640,879 in view of Reasoner et al. (US 2004/0183743 – previously cited), Mathieu (US 2004/0159257 – previously cited), or Fischer et al. (US 2015/0028107 – previously cited).  Instant claim 1 recites a device comprising a substrate, a plurality of coil portions coupled to form a coil structure and where the coil portions have at least a portion of a trace with a metal crown formed on the top surface and sidewalls of the trace and the metal crown has a final height to width aspect ratio greater than an initial height to width aspect ratio of the trace.  This is patentably indistinct of claim 1 of the ‘879 patent which recites a .
Reasoner teaches antennas comprising a flexible printed circuit material having first and second halves joined by a folding section (abstract).  Figure 1 depicts the devices comprising printed circuit (12) (i.e. a substrate) with a plurality of antenna halves of coil traces (12a, 12b) formed thereon where the traces are electrically connected (Paragraph 23).  
Mathieu teaches a planar antenna of a printed circuit comprising a dielectric carrier with a conductive pattern thereon (Paragraph 1).  Figure 2 depicts a plurality of concentric coil tracks (i.e. surface mounted circuits/coils) in a C-shape which are electrically coupled (Paragraph 32).  
Fischer teaches contactless data transmission devices (Paragraph 2) comprising a carrier (1) (i.e. a substrate) with a plurality of spiral wound antenna conductor tracks (4), (5), and (6) thereon (i.e. surface mount circuits/coils) formed in coil structures and electrically connected (Paragraphs 34, 48, and 75; Figure).
As Reasoner, Mathieu, Fischer, the instant application, and the ‘879 patent disclose circuit devices with tracks/traces thereon, they are considered analogous.  As such, instant claim 1 would have been obvious in view of claim 1 of the ‘879 application in view of Reasoner, Mathieu, or Fischer as the references disclose where the use of coil structures comprised of tracks and traces thereon are conventionally known within 
Considering claims 2-3, Mathieu teaches in Figure 2 a plurality of concentric coil tracks (i.e. surface mounted circuits/coils) in a C-shape which are electrically coupled (Paragraph 32).
Considering claim 4, Reasoner teaches where the coils are coupled to a trace through a solder joint with a solder pad (Paragraph 24).
Considering claims 5-7, Fischer teaches where (1) is an insulating substrate with circuit traces formed thereon (Paragraphs 24-25) and is considered a circuit board.  Figure 1 of Fischer teaches where mounting region (10) containing contact bumps (11) and (12) and chip (3) mounted thereon by means of a conductive adhesive (18) (Paragraphs 77 and 81; Figure 2c).  This is considered “a bridge” of adhesive as it electrically connects the coils using the broadest reasonable interpretation.  See MPEP 2111.01.
Considering claims 8-10, Reasoner teaches where the traces are bridged by jumpers (20) and (24) (Paragraphs 24 and 44).  Reasoner also teaches where antennas are formed from first and second halves of the substrate (Figure 1).  This is substantially identical to that which applicant indicates as “portions” of a substrate as disclosed in Paragraph 141 of the originally filed specification.  Further, Figure 1 depicts where the left portion has a tab and Reasoner teaches where this connects to a controller (Paragraphs 31-32) and is considered an assembly tab.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 11-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Knight et al. (US 5,867,347).
Considering claim 11, Knight teaches lightweight, low-profile tracking microactuators (Column 1 lines 56-65).  Figure 1 (reproduced below) depicts head suspension (8) including load beam (12) (Column 2 line 65 – Column 3 line 11) comprised of stainless steel, etc. (Column 3 lines 42-45) with coil assembly (40) thereon electrically connected to microactuator electrical leads (48a).  Knight teaches where current is passed through coil leads (58) and (42) of upper coil assembly (50) and lower coil assembly (40) and where electrical contacts (49) are soldered to upper electrical contacts (53) which electrically attaches (53) to (54) and (56) (Column 5 line 67 – Column 6 lines 6).  Figure 1 depicts where (49) are at separate portions of the metal substrate.
While not specifically teaching a singular example of the instantly claimed coil structure this would have been obvious in view of the teachings of Knight as this is considered a conventionally known coil and circuit structure on an optional stainless steel metal substrate material with plural soldered connections (i.e. joints) conventionally known to form microactuators and one would have had a reasonable expectation of success. 

    PNG
    media_image1.png
    464
    553
    media_image1.png
    Greyscale

Considering claim 12, Knight teaches where coil (40) is a surface mount coil (Column 3 lines 34-40).
Considering claim 13¸ Knight teaches where (49) is soldered to upper electrical contacts (53) and is considered to teach a solder pad and joint (Column 5 line 67 – Column 6 lines 6).
Considering claims 17-18, Knight teaches where coil (40) is formed in the center portion of the substrate and is connected to outer portions (51) comprised of pads connected by traces (Figure 1; Column 3 line 61 – Column 4 line 2).
Considering claims 19-20, Figure 1 above depicts rail edge (23) extending vertically and where (51) is disposed along (23).
Allowable Subject Matter
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art to the instant claims is that of Knight (US 5,867,347).  Knight does not disclose the use of the claimed solder pad exposed in a void formed in the metal substrate and the circuit solder pad combined with the claimed coil structure.

Response to Arguments
Applicant's arguments filed 27 July 2021 have been fully considered but they are not persuasive.  Applicant’s arguments are addressed as follows:
Applicant argues that the obviousness-type double patenting rejections are not proper as the ‘879 patent, Reasoner, Mathieu, or Fischer as a track and a trace are remarkably different.  This is not persuasive as Reasoner, Mathieu, and Fischer use the terms track and trace interchangeably to reference these structures.  Further, applicant has not provided any objective evidence or technical reasoning to establish the argued difference and this amounts to argument alone and is insufficient to rebut the prima facie case.  See MPEP 2145 (I).
Applicant argues that Knight does not teach or suggest the amended limitations of circuits disposed on separate portions of the metal substrate (remarks p.8, last paragraph).  This is not persuasive as Figure 1 above depicts (49) at plural locations on the substrate and amended claim 11 does not recite any particular structure or .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784